                 UNITED STATES DISTRICT COURT

                   DISTRICT OF SOUTH DAKOTA

                           SOUTHERN DIVISION


JOSEPH R. FLYING HORSE,                        4:16-CV-04119-KES

              Plaintiff,

                                      ORDER GRANTING DEFENDANTS
    vs.                              MOTION FOR SUMMARY JUDGMENT
                                      AND DISMISSING MISCELANEOUS
JAMES HANSEN, DOC PAROLE                     OTHER MOTIONS
AGENT, SUED IN HIS OFFICIAL AND
INDIVDUAL CAPACITIES; DOUG
CLARK, DOC SUPERVISING PAROLE
AGENT, SUED IN HIS OFFICIAL AND
INDIVDUAL CAPACITIES; KRISTA
BAST, SDSP CASE MANAGER, SUED
IN HER OFFICIAL AND INDIVDUAL
CAPACITIES; SETH HUGHES, SDSP
UNIT COORDINATOR, SUED IN HIS
OFFICIAL AND INDIVDUAL
CAPACITIES; DARIN YOUNG, SDSP
WARDEN, OF THE SOUTH DAKOTA
STATE PENITENTIARY, SUED IN HIS
OFFICIAL AND INDIVDUAL
CAPACITIES; DENNY KAEMINGK, DOC
SECRETARY OF CORRECTIONS, SUED
IN HIS OFFICIAL AND INDIVDUAL
CAPACITIES; MIRANDA WARD, SDSP
CASE MANAGER, SUED IN HER
OFFICIAL AND INDIVIDUAL
CAPACITIES; RILEY DEGROOT, SDSP
CASE MANAGER, SUED IN HIS
OFFICIAL AND INDIVIDUAL
CAPACITIES; TROY PONTO, SDSP
ASSOCIATE WARDEN, SUED IN HIS
OFFICIAL AND INDIVIDUAL
CAPACITIES; DARIK BEIBER, SDSP
UNIT MANAGER, SUED IN HIS
OFFICIAL AND INDIVIDUAL
CAPACITIES; VAL MCGOVERN, BOARD
STAFF, SUED IN HER OFFICIAL AND
INDIVIDUAL CAPACITIES; STACY
COLE, BOARD STAFF SUED, IN HER
OFFICIAL AND INDIVIDUAL
CAPACITIES; KAYLA STUCKY, BOARD
STAFF, SUED IN HIS OFFICIAL AND
INDIVIDUAL CAPACITIES; ASHLEY
MCDONALD, DOC ATTORNEY, SUED
IN HIS OFFICIAL AND INDIVIDUAL
CAPACITIES; SOUTH DAKOTA
DEPARTMENT OF CORRECTIONS,
SOUTH DAKOTA BOARD OF PARDONS
AND PAROLES, MARK SMITH,
JENNIFER ARGUETA, MARY
BURGGRAAF, CATHY SOLMA, KAY
NIKOLAS, KENNETH ALBERS, PAIGE
WILBUR BOCK, REVEREND PATRICIA
WHITE HORSE-CARDS, TIM GROSS,
JC SMITH, AMBER STEVENS, DA
FITZHUGH, MELISSA MATURAN,
HUNTER SUMMERS,

                   Defendants.



                               INTRODUCTION

      Plaintiff, Joseph R. Flying Horse, was an inmate at the South Dakota

State Penitentiary in Sioux Falls. He filed this lawsuit under 42 U.S.C. § 1983.

Docket 1. The court screened Flying Horse’s complaint under 28 U.S.C.

§ 1915A and found that he stated a Fourteenth Amendment and a First

Amendment claim against several defendants. Dockets 27, 90. Defendants now

move for summary judgment based on qualified immunity. Docket 152. Flying

Horse resists the motion for summary judgment and filed several other

miscellaneous motions. Dockets 174, 158, 193, 195, 197, 203, 215.




                                        2
                              FACTUAL BACKGROUND

      Viewing the evidence in the light most favorable to Flying Horse, as the

non-moving party, the facts are:

      On May 17, 2016, Flying Horse was arrested and charged in Pennington

County for unauthorized possession of a controlled drug or substance. Docket

156 ¶ 4. Because Flying Horse was on parole at the time of the arrest, Parole

Officer James Hansen placed a parole hold on Flying Horse. Id.

      As a parole officer, Hansen can order Flying Horse to be detained for five

business days. Id. ¶ 5. Hansen’s supervisor can extend the detainer for an

additional five business days. Id. After the expiration of the second five

business days, the Executive Director for Parole Services, or his designee, can

issue an extended detainer for up to 90 days. Id.

      On June 1, 2016, the charges against Flying Horse were dismissed. Id.

¶ 4. Once the charges were dropped, the parole hold took effect. Id. The

Pennington County States Attorney’s office informed Hansen that they intended

to refile charges. Id. ¶ 6.

      On June 7, 2016, Hansen asked Flying Horse if he would agree to a

voluntary 30-day detainer extension and Flying Horse refused to sign the

consent form. 1 Id. On June 8, 2016, Executive Director for Parole Services

Doug Clark issued a 60-day extended detainer without Flying Horse’s

signature. Id. ¶ 7. This detainer took effect on June 15, 2016. Id.



1Defendants’ statement of undisputed fact states that this event occurred on
June 7, 2017, not 2016.
                                         3
      On August 11, 2016, Flying Horse’s case manager asked Flying Horse to

sign documents agreeing to a transfer to the Community Transition Program

(CTP). Id. ¶ 9. The case manager also asked Flying Horse to sign a 30-day

extended detainer. Id. Flying Horse refused to sign both. Id. As a result, Clark

approved an additional 30-day extended detainer without Flying Horse’s

signature. Id.

      On September 13, 2016, Flying Horse’s case manager asked Flying Horse

to sign documents agreeing to transfer to the CTP and a 30-day extended

detainer. Id. ¶ 10. Flying Horse refused to sign both. Id. Brad Lewandowski,

the designee of Clark, approved an additional 30-day extended detainer without

Flying Horse’s signature. Id.

      Because Flying Horse refused to accept the parole plan of transfer to the

CTP, Hansen submitted a violation report on September 14, 2016 and a

warrant was issued. Id. ¶ 11. On September 15, 2016, the extended detainer

was canceled. Id.

      On January 11, 2017, the South Dakota Board of Pardons and Paroles

conducted a parole violation hearing regarding Flying Horse. Id. ¶ 13. The

Board decided to revoke Flying Horse’s parole. Id. ¶ 14. On January 26, 2017,

Flying Horse appealed. Id. ¶ 15.

                                LEGAL STANDARD

      Pro se filings must be liberally construed. Erickson v. Pardus, 551 U.S.

89, 94 (2007) (citation omitted). Even with this construction, “a pro se [filing]

must contain specific facts supporting its conclusions.” Martin v. Sargent, 780

                                         4
F.2d 1334, 1337 (8th Cir. 1985); see also Ellis v. City of Minneapolis, 518 F.

App’x 502, 504 (8th Cir. 2013). Summary judgment on all or part of a claim is

appropriate when the movant “shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); see also In re Craig, 144 F.3d 593, 595 (8th Cir. 1998). The

moving party can meet its burden by presenting evidence that there is no

dispute of material fact or that the nonmoving party has not presented

evidence to support an element of its case on which it bears the ultimate

burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

      Once the moving party has met this burden, “[t]he nonmoving party may

not ‘rest on mere allegations or denials, but must demonstrate on the record

the existence of specific facts which create a genuine issue for trial.’ ” Mosley v.

City of Northwoods, 415 F.3d 908, 910 (8th Cir. 2005) (quoting Krenik v. Cty. of

Le Sueur, 47 F.3d 953, 957 (8th Cir. 1995)). “Further, ‘the mere existence of

some alleged factual dispute between the parties is not sufficient by itself to

deny summary judgment. . . . Instead, the dispute must be outcome

determinative under prevailing law.’ ” Id. at 910-11 (quoting Get Away Club,

Inc. v. Coleman, 969 F.2d 664, 666 (8th Cir. 1992)). The facts, and inferences

drawn from those facts, are “viewed in the light most favorable to the party

opposing the motion” for summary judgment. Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting United States v. Diebold,

Inc., 369 U.S. 654, 655 (1962)).




                                         5
                                    DISCUSSION

I.     Motion to Add Plaintiffs and Certify Class Action

       Flying Horse moves to join additional plaintiffs (Docket 195) and to

certify a class action (Docket 197). Flying Horse seeks to add Kenneth Hauge

and Justin Brown as plaintiffs. Docket 195. Rule 19(a) provides that parties

should be joined to an action (1) if complete relief cannot be accorded among

all the parties; (2) if failure to join the party may impair or impede that party's

ability to protect an interest that is the subject of the lawsuit; or (3) if an

existing party in the lawsuit may be subjected to a substantial risk of double,

multiple, or inconsistent obligations should the party not be joined. See Fed. R.

Civ. P. 19(a). Flying Horse fails to show how a judgment issued without Hauge

or Brown might prejudice them. Nothing prevents Hauge or Brown from

pursuing their own claims. Thus, the court denies Flying Horse’s motion to add

plaintiffs.

       To bring a class action under the Federal Rules of Civil Procedure, a

plaintiff must meet both the general prerequisites for class actions in Rule

23(a) as well as the requirements for at least one of the subdivisions of Rule

23(b). Fed. R. Civ. P. 23. To receive class certification under Rule 23, a movant

must demonstrate the following:

       (1) the class is so numerous that joinder of all members is
       impracticable; (2) there are questions of law or fact common to the
       class; (3) the claims or defenses of the representative parties are
       typical of the claims or defenses of the class; and (4) the
       representative parties will fairly and adequately protect the interests
       of the class.



                                          6
Fed. R. Civ. P. 23(a). In addition to meeting each of these prerequisites to class

certification, movants must also satisfy one of the circumstances outlined in

Rule 23(b)(l)–(3).

      After reviewing Flying Horse’s pleadings and his motion for class

certification, it is apparent that Flying Horse is incapable of fairly and

adequately protecting the legal interests of his purported class. See 7A Charles

A. Wright & Arthur R. Miller, Federal Practice and Procedure, § 1769.1 (3d ed.

2019), (class representatives cannot appear pro se). Furthermore, Flying

Horse’s motion for class certification does not demonstrate “that there are other

members of the class who have the same or similar grievances as the plaintiff.”

Donaldson v. Pillsbury Co., 554 F.2d 825, 830 (8th Cir. 1977). Flying Horse has

failed to satisfy two of the four prerequisites to class certification. Thus, the

court denies Flying Horse’s motion for certification of a class.

II.   Motion for Summary Judgment

      A. Qualified Immunity

      Defendants, in their individual capacity, move for summary judgment

based on qualified immunity. Docket 152. To show a prima facie case under 42

U.S.C. § 1983, Flying Horse must show that (1) defendants acted under color of

state law and (2) “the alleged wrongful conduct deprived [him] of a

constitutionally protected federal right.” Schmidt v. City of Bella Villa, 557 F.3d

564, 571 (8th Cir. 2009) (citation omitted). “[G]overnment officials performing

discretionary functions generally are shielded from liability for civil damages

insofar as their conduct does not violate clearly established statutory or

                                          7
constitutional rights of which a reasonable person would have known.” Harlow

v. Fitzgerald, 457 U.S. 800, 818 (1982). To determine whether a government

official is entitled to qualified immunity the court asks (1) whether the facts

alleged, viewed in the light most favorable to plaintiff, demonstrate the official’s

conduct violated a constitutional right, and (2) whether the constitutional right

was clearly established at the time of the alleged misconduct. Saucier v. Katz,

533 U.S. 194, 201 (2001). The court may address the elements in any order

and if either of the elements is not met, then the official is entitled to qualified

immunity. Pearson v. Callahan, 555 U.S. 223, 236 (2009).

             1. Unlawful Detainment

      A parolee has a liberty interest in his conditional freedom that is “within

the protection of the Fourteenth Amendment.” Morrissey v. Brewer, 408 U.S.

471, 482-84 (1972). The court found that Flying Horse stated a claim for

money damages under the Fourteenth Amendment when he alleged that

defendants detained him for a period of time without a parole detainer, without

pending criminal charges, and without revoking his parole. Docket 27.

      Flying Horse argues that the parole detainers issued on June 8, 2016,

August 11, 2016, and September 13, 2016 were invalid because he did not sign

them. Docket 176 ¶ 9. Flying Horse asks the court to infer that his signature

was required because Exhibit 17 (Docket 9-17) states that Flying Horse refused

to sign the agreement and that it was subsequently approved by Clark without

Flying Horse’s signature. Id. Flying Horse disputes that DOC policy authorized

the Executive Director of Parole Services, or his designee, to issue an extended

                                          8
detainer for up to ninety days without his signature and Flying Horse relies on

his suggested inference as evidence. Id. Hansen’s affidavit disputes Flying

Horse’s inference. Docket 55 ¶¶ 9-11. Hansen states that it was because Flying

Horse refused to sign the voluntary extension that he sought authorization for

an extended detainer. Id. Flying Horse provides no evidence that his signature

was required.

      The undisputed facts show that Flying Horse was never detained without

pending criminal charges, a parole detainer, or report of parole violation.

Dockets 156 ¶¶ 4-14; 176 ¶¶ 4-11. Flying Horse was taken into custody under

criminal charges on May 17, 2016. Docket 156 ¶ 4. Then, from June 1 until

September 15, Flying Horse was held on successive parole detainers. Id. ¶¶ 4-

11. This includes the time from August 11, 2016 to September 13, 2016 when

Flying Horse was held on parole detainers because he refused transfer to the

CTP. Id. ¶¶ 9-11.

      Flying Horse failed to show how defendants violate his Fourteenth

Amendment rights when they detained him from June 1, 2016 until September

15, 2016. Defendants are entitled to qualified immunity on Flying Horse’s

Fourteenth Amendment claim.

            2. Retaliation

      To establish a retaliation claim, Flying Horse must show “(1) he engaged

in a protected activity, (2) the government official took adverse action against

him that would chill a person of ordinary firmness from continuing in the

activity, and (3) the adverse action was motivated at least in part by the

                                        9
exercise of the protected activity.” Spencer v. Jackson Cty., 738 F.3d 907, 911

(8th Cir. 2013) (quoting Revels v. Vincenz, 382 F.3d 870, 876 (8th Cir. 2004)).

In order to succeed on a retaliation claim, a plaintiff must show that the

“adverse action taken against him was ‘motivated at least in part’ by his

protected activity . . . .” Id. (quoting Revels, 382 F.3d at 876). Although “[t]he

causal connection is generally a jury question, . . . it can provide a basis for

summary judgment when the question is so free from doubt as to justify taking

it from the jury.” Beaulieu v. Ludeman, 690 F.3d 1017, 1025 (8th Cir. 2012)

(quoting Revels, 382 F.3d at 876)).

      Flying Horse alleges that defendants retaliated against him for defending

himself from the May 17, 2016 criminal charges by manipulating the parole

detainers against him. Dockets 9 at 18, 174 at 11. It is undisputed that

defendants initially detained Flying Horse because defendants believed that the

Pennington County States Attorney’s office intended to recharge him. Dockets

156 ¶ 6; 176 ¶ 4. And when defendants learned that Pennington County was

not going to recharge Flying Horse, defendants offered Flying Horse a parole

plan that would move Flying Horse to the CTP. Dockets 156 ¶¶ 8-11; 176 ¶¶ 4-

5, 10-11. Flying Horse, however, refused to consent to plan. Id. From that

point, the reason Flying Horse was not released was because Flying Horse did

not have an approved parole plan. Id. Flying Horse offers no evidence of

retaliatory motive. Defendants are entitled to qualified immunity on Flying

Horse’s retaliation claim.




                                         10
      B. Official Capacity Claims

      Flying Horse sued all defendants in their official capacity under

42 U.S.C. § 1983. As the Supreme Court has stated, “a suit against a state

official in his or her official capacity is not a suit against the official but rather

is a suit against the official's office.” Will v. Mich. Dep’t of State Police, 491 U.S.

58, 71 (1989) (citing Brandon v. Holt, 469 U.S. 464, 471 (1985)). Thus, it is a

suit against the state itself. Id.

      While “[§] 1983 provides a federal forum to remedy many deprivations of

civil liberties . . . it does not provide a federal forum for litigants who seek a

remedy against a State for alleged deprivations of civil liberties.” Id. at 66. The

Eleventh Amendment generally acts as a bar to suits against a state for money

damages unless the state has waived its sovereign immunity. Id.

      Here, as Flying Horse’s requested remedy, he seeks to recover money

damages. Docket 9 at 39-40. Because Flying Horse sued defendants in their

official capacity, Flying Horse has asserted a claim for money damages against

the state of South Dakota. South Dakota has not waived its sovereign

immunity. Thus, the court finds that defendants are protected by sovereign

immunity. Defendants motion for summary judgment is granted as to Flying

Horse’s official capacity claims for damages.

      C. Claims for Declaratory and Injunctive Relief

      Flying Horse seeks declaratory and injunctive relief. Docket 58. Claims

for declaratory and injunctive relief are rendered moot when a prisoner is

released. See Smith v. Hundley, 190 F.3d 852, 855 (8th Cir. 1999) (discussing

                                          11
Hickman v. Missouri, 144 F.3d 1141, 1142 (8th Cir. 1998) and Sargent, 780

F.2d at 1337. This is true even if the prisoner argues he might, at some future

time, be incarcerated at the same prison. Smith, 190 F.3d at 855. Flying Horse

has been released from custody. Docket 236. Therefore, any claims for

declaratory and injunctive relief are moot.

      D. Absolute Immunity

      Flying Horse names the South Dakota Board of Pardons and Paroles

(Board) and South Dakota Department of Corrections (DOC) as defendants.

Dockets 58, 59, 60, 90. The Supreme Court has explained that Congress, in

passing 42 U.S.C. § 1983, did not abrogate states’ Eleventh Amendment

immunity from suit in federal court. Will, 491 U.S. at 65 (citations omitted).

“Eleventh Amendment immunity extends to states and ‘arms' of the state[.]”

Thomas v. St. Louis Bd. of Police Comm’rs, 447 F.3d 1082, 1084 (8th Cir. 2006)

(internal citation omitted). Thus, Flying Horse’s claims against the DOC and

the Board, which are state entities, are barred by the Eleventh Amendment.

      Thus, it is ORDERED

      1. Defendants’ motion for summary judgment (Docket 152) is granted.

      2. Flying Horse’s motion to join additional plaintiffs (Docket 195) is

         denied.

      3. Flying Horse’s motion to certify class action (Docket 197) is denied.

      4. Flying Horse’s motion to stay (Docket 158) is denied as moot.

      5. Flying Horse’s motion to modify scheduling order (Docket 193) is

         denied as moot.

                                       12
6. Flying Horse’s motion for order permitting him to file a rebuttal

   (Docket 203) is denied as moot.

7. Flying Horse’s motion for order directing the clerk of court to provide

   periodic copies of the updated docket sheet (Docket 215) is denied as

   moot.

DATED August 1, 2019.

                               BY THE COURT:


                               /s/ Karen E. Schreier
                               KAREN E. SCHREIER
                               UNITED STATES DISTRICT JUDGE




                                 13
